DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/764,835, application filed on 05/15/2020.  
3.	Claims 1-10 are currently pending in this application. 

Priority
4.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lei (US PG Pub No. 2015/0340907).

7.          With respect to claim 1, Lei teaches:
A multifunctional emergency starting power for motor vehicles (emergency power source, Abstract; emergency power source for starting a vehicle, para 5; 27), comprising: 
a bracket (see holding the housing, aluminum housing for power source and battery, para 26), 
an accumulator (20) mounted on the bracket (10) (see battery pack, Abstract), 
a first interface (50) for charging the accumulator (20) (charging circuit for charging the battery pack, Abstract), and 
a second interface (30) for outputting an emergency starting voltage to a motor vehicle (interface for outputting a high charging current to start a motor vehicle, Abstract), 
wherein the bracket (10) is also installed with a vacuum cleaner (70) and a controller (60) for controlling the operation of the vacuum cleaner (70) and the charging of the accumulator (20) (see MCU controller for controlling charging and output of emergency power source, para 8; see car cleaner, para 20), and 
the accumulator (20) is respectively connected to the vacuum cleaner (70) (car cleaner being provided power by battery pack, para 20), and 
the controller (60) and supplies an electrical energy thereto (controller for controlling charging and output of emergency power source, para 8; see car cleaner, para 20).

8.          With respect to claim 2, Lei teaches:
wherein the controller (60) comprises: 
a voltage boosting unit (602) connected between the first interface (50) and 
the accumulator (20) (see boost circuit for interface to charge or provide power from battery, para 11); 
a driving unit (607) connected between the accumulator (20) and the vacuum cleaner (70) (see unit for controlling voltage to devices like car cleaner, para 20-25); 
a first control chip (609) for providing a PWM control signal to the voltage boosting unit (602) and the driving unit (607) (unit for controlling voltage to devices like car cleaner, para 20-25); 
a power detection unit (601) connected between an input terminal of the first control chip (609) and the first interface (50) (see power detection system, battery detection system, para 7), and 
configured for detecting whether power is connected, and an input terminal connected to the first control chip (609), and configure for controlling a control switch (80) of the vacuum cleaner (70) (unit for controlling voltage to devices like car cleaner, para 20-25).

9.          With respect to claim 3, Lei teaches:
wherein the accumulator (20) is a battery pack composed of a plurality of single cells (see battery pack, Abstract), and 
the controller (60) further comprises: 
a power switch tube (603) connected in series in a charging circuit of the battery pack (see power relay switches, para 14), and
 a second control chip (604) (see micro-controller chips, para 4, 19-24), 
wherein the second control chip (604) is connected to the plurality of single cells, and is connected to a control end of the power switch tube (603) to detect voltage of each single cell and control on/off of the power switch tube (603) (see power detection system, battery detection system, para 7).

10.          With respect to claim 4, Lei teaches:
wherein the multifunctional emergency starting power for motor vehicles further comprises: 
a third interface (40) for powering or charging an external electrical appliance (controller for controlling charging and output of emergency power source, para 8; see car cleaner, para 20), 
the controller (60) further comprises a voltage reduction unit (605) connected between the accumulator (20) and the third interface (40) (reducing power consumption, para 28), and 
the first control chip (609) is also configured for providing a control signal to the voltage reduction unit (605) (see control chip for reducing power consumption, para 28).

11.          With respect to claim 5, Lei teaches:
 wherein the third interface (40) is a USB interface, and is also connected to a third control chip (606) for reading a port protocol of the external electrical appliance connected to the third interface (40) and adjusting electrical characteristics of the third interface (40) (see control chip for reducing power consumption, para 28).

Allowable Subject Matter
12.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	With respect to claim 6, the prior art fails to teach the particular combination of limitations as recited in claim 6, as follows:
wherein the third control chip (606) adopts the RZC7514 chip, 
the DM pin and the DP pin of the RZC7514 chip are connected to the D+ pin and the D− pin of the third interface (40), the SEL pin of the RZC7514 chip is connected to the power pins of the third interface (40) through a resistor R13, and the power pins and ground pins of the RZC7514 chip are connected to the power pins and ground pins of the third interface (40).

13.	With respect to claim 7, and claims 8-10 which depend therefrom, the prior art fails to teach the particular combination of limitations as recited in claim 6, as follows:
wherein the bracket (10) is a cylindrical structure, 
the vacuum cleaner (70) is installed at a first end of the cylindrical structure, and 
the first interface (50) and the second interface (30) are installed at a second end of the cylindrical structure;
 the vacuum cleaner (70) comprises a back shell (72), an exhaust fan (71) and a head (73), 
wherein the back shell (72) is installed at a first end the cylindrical structure, 
the exhaust fan (71) is installed in the cylindrical structure, 
the head (73) is detachably assembled to the back shell (72), 
the back shell (72) has a mesh-shaped hole, and 
a suction port of the exhaust fan (71) communicates with the mesh-shaped hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851